          Case 1:19-cv-01868-RJL Document 26 Filed 12/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,



        Plaintiff,



 v.                                                        Civil Action No. 1:19-cv-1868 (RJL)



 OMAROSA MANIGAULT NEWMAN,



        Defendant.




      PLAINTIFF UNITED STATES OF AMERICA’S MOTION TO SEAL CERTAIN
           INFORMATION IN ITS MOTION FOR SUMMARY JUDGMENT

       Plaintiff, the United States of America, hereby moves to temporarily file unredacted

versions of its motion for summary judgment and accompanying Declarations of Stefan

Passantino, David Jones, Scott de la Vega, and David Mills under seal to protect information that

Defendant requested not be filed on the public docket. Specifically, the above-referenced motion

and declarations contain Defendant’s personal contact information such as her mailing address,

phone number, and email addresses. Out of an abundance of caution, Plaintiff therefore is filing

redacted versions of these documents to protect that information from publication to provide

Defendant the opportunity to file a motion supporting the claim that this information remain

sealed from the public record; Plaintiff is also filing unredacted versions of these materials under

seal as attachments to the instant motion. See, e.g., Johnson v. Greater Se. Cmty. Hosp. Corp.,
            Case 1:19-cv-01868-RJL Document 26 Filed 12/08/20 Page 2 of 2




951 F.2d 1268, 1277 & n.14 (D.C. Cir. 1991) (noting that “‘[t]he decision as to access [to

judicial records] is one best left to the sound discretion of the trial court, a discretion to be

exercised in light of the relevant facts and circumstances of the particular case’” that is ‘informed

‘by this country’s strong tradition of access to judicial proceedings’”) (quoting United States v.

Hubbard, 650 F.2d 293, 316–17 (D.C.Cir.1980) (second alteration in original)).

         Accordingly, Plaintiff respectfully requests that the Court grant this motion and enter the

attached proposed order.1


Dated: December 8, 2020                                Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       ALEXANDER K. HAAS
                                                       Branch Director

                                                       JACQUELINE COLEMAN SNEAD
                                                       Assistant Branch Director

                                                       /s/ Christopher M. Lynch
                                                       Christopher M. Lynch
                                                       D.C. Bar # 1049152
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division,
                                                       Federal Programs Branch
                                                       1100 L Street, N.W.
                                                       Washington, D.C. 20005
                                                       Tel.: (202) 353-4537
                                                       Fax: (202) 616-8470
                                                       Email: christopher.m.lynch@usdoj.gov

                                                       Attorneys for Plaintiff




1
 In both the publicly filed version of the motion and the version Plaintiff proposes filing under seal, information
subject to Local Civil Rule 5.4(f) remains redacted.
                                                           2
        Case 1:19-cv-01868-RJL Document 26-1 Filed 12/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,



        Plaintiff,



 v.                                                      Civil Action No. 1:19-cv-1868 (RJL)



 OMAROSA MANIGAULT NEWMAN,



        Defendant.




  [PROPOSED] ORDER GRANTING PLAINTIFF UNITED STATES OF AMERICA’S
  MOTION TO SEAL CERTAIN INFORMATION IN ITS MOTION FOR SUMMARY
                            JUDGMENT

       Upon consideration of Plaintiff’s Motion to Seal Certain Information in Its Motion for

Summary Judgment, it is HEREBY ORDERED that

       Plaintiff’s Motion to Seal Certain Information in Its Motion for Summary Judgment is

GRANTED. The version of Plaintiff’s Motion for Summary Judgment and accompanying

Declarations of Stefan Passantino, David Jones, Scott de la Vega, and David Mills containing

Defendant’s unredacted contact information shall be temporarily filed under seal.

       AND FURTHER ORDERED THAT

       Defendant shall file a motion to continue this sealing order on or before December 22,

2020. Otherwise, the materials will be unsealed, and the Clerk shall be directed to file the
         Case 1:19-cv-01868-RJL Document 26-1 Filed 12/08/20 Page 2 of 2




unredacted versions of Plaintiff’s Motion for Summary Judgment and supporting declarations on

the docket as of that date.

       It is so ORDERED, this day, ___________________________________, 2020.



                                                 ________________________________
                                                        Hon. Richard J. Leon
                                                       United States District Judge




                                             2
